Citation Nr: 1102329	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  97-26 411	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including major depression, claimed as secondary to Guillain-
Barre syndrome.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
urinary incontinence, a testicle condition, skin condition, and 
depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse, and Dr. J.A.J.O.


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to 
October 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In a January 1997 
decision, the RO confirmed and continued a 10 percent evaluation 
for Guillain-Barre syndrome.  In a November 1998 decision, the RO 
denied service connection for major depression, including as 
secondary to the Guillain-Barre syndrome.

In May 2001, the Board remanded this case to the RO for further 
development.  Following that development, the Board issued a 
decision in November 2005 in which it denied service connection 
for major depression secondary to the Guillain-Barre syndrome and 
a rating higher than 10 percent for the Guillain-Barre syndrome.  
The Veteran appealed the Board's decision concerning the denial 
of service connection for major depression to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).

In December 2008, the Court issued a precedential decision in 
which it vacated the Board's decision concerning its denial of 
service connection for major depression.  [redacted] v. 
Peake, 22 Vet App 295 (2008).  The Court then remanded this claim 
to the Board for any necessary further development followed by 
readjudication of the claim in compliance with directives 
specified to provide adequate reasons and bases for any 
subsequent decision.  The Court also noted that the remaining 
claim for an increased rating for the Guillain-Barre syndrome 
had been abandoned by the Veteran, so was no longer at issue.  
Id.

Although the Court determined the duty to assist had been 
satisfied concerning the remaining claim for service connection 
for major depression, see [redacted], 22 Vet App at 298, 
because of the medical complexity of this claim the Board decided 
in January 2010 to obtain expert medical opinions in 
psychiatry/psychology and neurology from doctors in the Veteran's 
Health Administration (VHA) concerning the likelihood the 
Veteran's psychiatric disorder was either caused or aggravated by 
his service-connected Guillain-Barre syndrome.  A physician 
(M.D.) certified by the American Board of Psychiatry and 
Neurology provided his opinion concerning the claim in August 
2010, and a licensed clinical psychologist (Ph.D.) provided his 
opinion concerning the claim in September 2010.  The Board then 
sent the Veteran and his attorney copies of these doctor's 
opinions in October 2010 and gave them time, 60 days, to submit 
additional evidence and/or argument in response.  And although 
they earlier had inquired about the status of the claim, and the 
Veteran submitted one additional statement in October 2010, they 
did not otherwise submit any additional evidence and/or argument 
in response to these doctor's opinions prior to expiration of the 
allotted 60 days in December 2010.  So the Board is proceeding 
immediately with the readjudication of the claim.

Having said that, it is worth mentioning additionally that the 
disability at issue in this appeal has been characterized 
exclusively as major depression.  But since the record shows the 
Veteran also has received diagnoses of anxiety reaction, 
dysthymic disorder, and depression NOS [not otherwise specified], 
the Board is recharacterizing the disability as a more generic 
psychiatric disorder, inclusive of all of these conditions, so 
not just major depression.  This recharacterization of the claim 
is required in light of the Court's decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam), wherein it was held 
that the scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.

But aside from this, the Board also sees the Veteran filed a 
timely Notice of Disagreement (NOD) in response to a July 2009 
rating decision that additionally denied his claim for § 1151 
compensation for urinary incontinence, a testicle condition, a 
skin condition, and depression - all of which he is attributing 
instead to what he believes to have been substandard care he 
received at a VA medical center (VAMC).  Since, however, the RO 
has not provided him a statement of the case (SOC) concerning 
these additional claims, the Board must remand them to the RO, 
rather than merely referring them there, to provide this 
necessary SOC and to give him an opportunity, in response, to 
perfect his appeal to the Board on this additional issue by also 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999) and 
38 C.F.R. § 20.200 (2010).

The Board advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most persuasive (competent and credible) medical and other 
evidence of record indicates the Veteran's psychiatric disorder, 
including his major depression, was not caused or permanently 
worsened by his military service or his service-connected 
Guillain-Barre syndrome.


CONCLUSION OF LAW

A psychiatric disorder, including major depression, was not 
incurred in or aggravated by service, may not be presumed to have 
been incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes and VA regulations, 
precedent cases, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

VA satisfied its duty to notify by means of an October 2004 
letter from the RO to the Veteran.  The letter informed him of 
what evidence was required to substantiate his claim and apprised 
him of his and VA's respective duties in obtaining this 
supporting evidence.  He also was asked to submit evidence and/or 
information in his personal possession to the RO, although for a 
claim, as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate this requirement that VA 
also request that he submit any evidence in his possession that 
might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

Moreover, although the letter was not sent prior to the RO's 
initial adjudication of his claim in November 1998, that was 
because the VCAA did not yet exist at the time of that initial 
adjudication.  The VCAA, instead, was not enacted until some two 
years later, in November 2000.  The Dingess Court clarified that, 
in this situation, VA does not have to vacate or vitiate that 
initial decision and start the whole adjudicatory process anew, 
as if that initial decision was never made.  Rather, VA need only 
provide any necessary VCAA notice, give the Veteran time to 
submit additional evidence and/or argument in response, and then 
readjudicate the claim such that the intended purpose of the 
notice is served and he is given ample opportunity to participate 
effectively in the adjudication of his claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And this has 
occurred in this particular instance.  The RO has readjudicated 
his claim since providing all necessary VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to rectify ("cure") a timing defect).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).

The Board realizes the Veteran has not been provided Dingess 
notice concerning the downstream disability rating and effective 
date elements of his claim, in the eventuality that service 
connection is ultimately granted.  But since the Board is denying 
his underlying claim for service connection, these downstream 
elements of his claim are ultimately moot.  So not providing 
notice concerning these downstream elements of the claim is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.  
The U.S. Supreme Court has reiterated that all VCAA notice 
errors, whether in timing or content, are not presumptively 
prejudicial.  Moreover, as the pleading party, the Veteran, not 
VA, has this evidentiary burden of proof of showing how a VCAA 
notice error in either timing or content is prejudicial, meaning 
outcome determinative of his claim.  See Shinseki v. Sanders, 
129 S. Ct. 1626 (2009).  He and his attorney have not made any 
such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all records that he and his 
attorney identified as potentially relevant.  This evidence 
includes favorable medical opinions from two private physicians 
concluding the Veteran's depression is secondary to his Guillain-
Barre syndrome.  With respect to these opinions, the Court held 
that the Board did not violate its duty to assist by failing to 
advise the Veteran that his claims file could be forwarded 


to these physicians in order to assist them in developing more 
complete medical evidence.  [redacted], 22 Vet App at 299-
300.  Such a duty only exists in certain circumstances, such as 
those presented in Watai v. Brown, 9 Vet. App. 441 (1996) (where 
a private physician noted that an etiological opinion could not 
be provided without access to the Veteran's medical records).  
The Court, however, did not find this circumstance in this 
particular appeal.

Also, on remand, the Veteran had several VA examinations further 
concerning whether his psychiatric disorder is secondary to his 
service-connected 
Guillain-Barre syndrome.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  And, as already mentioned, the Board additionally 
requested expert medical opinions through the VHA for still 
further comment on this medically complex and determinative 
issue.  In response, a VA psychologist and a VA 
psychiatrist/neurologist provided opinions in August and 
September 2010.  The Veteran and his attorney were then given the 
opportunity to review these VHA opinions and submit additional 
evidence and/or argument in response to them.  But, as mentioned, 
they did not - except for an October 2010 statement from the 
Veteran on a medical opinion response form calling into question 
the bases of these doctor's unfavorable conclusions.  He and his 
attorney, however, have not called into question these examiner's 
credentials and qualifications to comment.  See Cox v. Nicholson, 
20 Vet. App. 563 (2007) (indicating the Board may assume the 
competency of any VA medical examiner, including nurse 
practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), 
the examiner is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) 
(wherein the Federal Circuit Court agreed and indicated that, 
where an appellant does not challenge a VA medical examiner's 
competence or qualifications, VA need not affirmatively establish 
the examiner's competency).

In light of this extensive development of the claim, no further 
development or assistance is required before readjudicating this 
claim, keeping in mind the Court's reason for vacating the 
Board's prior decision had nothing to do with the failure to 
fulfill the duty to assist.  [redacted], 22 Vet. App at 
299-300.



II.  Merits of the Claim

In February 1957, the RO granted service connection for the 
Guillain-Barre Syndrome and assigned a 10 percent disability 
rating.  The essential basis of this appeal is that this service-
connected disability has in turn caused or, at the very least, 
aggravated the Veteran's major depression.  So his claim is 
primarily predicated on the notion that his major depression is 
secondary to his service-connected Guillain-Barre Syndrome.  The 
Board, however, will nonetheless consider all potential bases of 
entitlement to service connection - direct, presumptive and 
secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  But, unfortunately, for the reasons and bases 
set forth below, the Board finds no grounds to grant the claim, 
irrespective of the underlying basis.

A.  Factual Background

During service the Veteran was treated for Guillain-Barre 
syndrome.  In April 1956, a service treatment record (STR) noted 
that he had situational maladjustment because of separation from 
his parents and familiar surroundings and the fact that he 
disliked the kind of food prepared in the hospital.  This was the 
only psychiatric problem noted in the STRs, and, indeed, his 
service separation examination noted a normal psychiatric 
condition.  

Years later the Veteran began experiencing psychiatric-related 
symptoms, for which he sought service connection.  During a 
September 1970 VA psychiatric examination, he complained of a 
nervous condition that reportedly had begun nine or ten months 
earlier, although he did not know what had caused it.  The 
examiner diagnosed an anxiety reaction but did not discuss the 
etiology of the condition.

In November 1970, the RO denied service connection for the 
anxiety reaction.  

It was not until October 1995, however, that treatment records 
show an additional diagnosis of major depression - which, as 
mentioned is the primary basis of the Veteran's current claim.

The Veteran obtained medical opinions from two physicians in 
support of his claim for service connection for major depression.  
In April 1999, Dr. N.P.M. submitted a letter stating that he had 
treated the Veteran since 1995 and that the Veteran "has the 
condition of Severe Major Depression, secondary to Guill[ain-] 
Barr condition."  In July 2000, Dr. J.A.J.O. [hereinafter "Dr. 
J.O."] completed a VA Fee basis Interim Summary also concluding 
the Veteran was "suffering from major depression as a result of 
his physical ailment service[-]con[n]ected condition."  

Also, during an October 2000 hearing, Dr. J.O. testified that he 
had reviewed the Veteran's claims file and interviewed him on two 
occasions.  Dr. J.O. reiterated his opinion that the Veteran had 
developed a depressive disorder as a result of his Guillain-Barre 
Syndrome.  When the VA hearing officer asked Dr. J.O. whether he 
had read the records from a VA hospital neurology department as 
they related to the Veteran's Guillain-Barre Syndrome, Dr. J.O. 
replied that he had not.  

The Veteran had VA psychiatric examinations in December 2000 and 
April 2004 by the same VA physician.  After reviewing the 
Veteran's claims file and medical records, the VA physician noted 
that the previous VA neurological evaluations showed "very 
little and very mild consequences from [the Veteran's] Guillain-
Barre Syndrome."  This physician therefore determined there was 
no etiological relationship between the Veteran's current 
neuropsychiatric condition, dysthymic disorder, and sequelae of 
his service-connected Guillain-Barre Syndrome.

The Board since has additionally obtained VHA medical expert 
opinions from both a VA psychologist (Ph.D.) and a VA physician 
(M.D.).  In an August 2010 opinion, the VA physician, who 
identified himself as a board-certified psychiatrist and 
neurologist, indicated that he had "reviewed the Veteran's 
claims folder in its entirety."  This examiner also noted some 
of the pertinent information used to formulate his opinion.  To 
summarize, this information from the claims file included 
pertinent entries in the STRs concerning the Veteran's treatment 
for Guillain-Barre syndrome, including the admission on January 
1, 1956; post-service treatment records showing the severity of 
his Guillain-Barre syndrome from 1962 until recently; and the 
entire history of his post-service psychiatric complaints from 
September 1970, when he first reported a nine or ten month 
history of a nervous condition, diagnosed as anxiety reaction 
with mild disability.  

Based on this information, this neurologist concluded, "[i]t is 
unlikely that the Veteran's major depression/dysthymia is related 
or attributable to his service-connected Guillain-Barre syndrome 
- that is, either proximately due to, the result of, or 
permanently aggravated by the Guillain-Barre syndrome."  The 
examiner then provided the following rationale:

The Veteran's Guillain-Barre acute syndrome was not 
severe.  He apparently did not have progression after 
admission and was not on a ventialtor.  His 
neurological examination on 9/19/57, less than a year 
and a half after hospital discharge, showed normal 
motor function with an absent right knee jerk.  He was 
said to have 'Residuals, very slight, of Guillain-
Barre syndrome.'  After discharge from the military he 
was able to work apparently until 10/26/95.  
His reasons for stopping work were low back pain and 
numbness of the right lower extremity.  It is not 
clear that these symptoms were related to his previous 
Guillain-Barre syndrome.  In summary, I do not believe 
that the Veteran's residuals of Guillain-Barre 
syndrome were of a severity that would be expected to 
cause or aggravate the Veteran's major 
depression/dysthymia disorder.

In a September 2010 report, the VA psychologist asked to 
additionally comment on this case reached the same conclusion.  
He also indicated in his report that he, too, had reviewed the 
claims file in its entirety prior to formulating his opinion.  He 
also listed the relevant facts used in formulating his opinion.  
These facts included the STRs showing the Veteran's treatment for 
Guillain-Barre syndrome, during which time it was noted, "[h]e 
seems mentally depressed because of the separation from his 
parents and familiar surroundings and he disliked the kind of 
food prepared here.  This situational maladjustment seems to 
prevent the patient from further progress in his recovery."  
This commenting psychologist also listed the pertinent post-
service medical evidence, including the fact that the Veteran had 
first reported psychiatric problems in September 1970 when he was 
noted as having a nine or ten month history of "anxiety 
reaction-mild."  

Based on this psychologist's review, he concluded, "[i]t is 
unlikely that [the Veteran's] history of major depression, 
dysthymic disorder, and depression NOS is related to his service-
connected Guillain-Barre syndrome.  It is unlikely that the 
depression is either proximately due to, the result of, or 
permanently aggravated by the Guillain-Barre syndrome."  The 
psychologist then provided the following rationale:

The Veteran did present prior to the onset of 
Guillain-Barre with 'long history of enuresis and 
somnambulism.'  The neurologist's examinations have 
consistently indicated that his residuals from the 
Guillain-Barre syndrome were mild and he was able to 
return to duty in the military and then following 
discharge worked until October 26, 1995.  He was noted 
to have depression during this course in the hospital 
of Guillain-Barre and the recommendation then was 
transfer to a hospital close to home.  The observing 
clinician at that time related this to separation from 
his parents and familiar surroundings, and dislike for 
the food prepared at the hospital.  Subsequent 
psychiatric examinations were consistent with 
depression.  Two psychiatric Compensation and Pension 
examinations have specifically stated that his 
psychiatric disturbance is not related in any way to 
his Guillain-Barre syndrome.  



B.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) generally speaking, 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link a current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Psychoses will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 
(July 28, 2006), a "psychosis" includes the following specific 
disorders:  brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection as well may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  This includes 
situations when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, but in this latter instance he only 
may be compensated for the degree of disability (and only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection on this secondary basis requires:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Where the determinative issue involves causation or diagnosis, 
there generally must be competent medical evidence supporting the 
claim; unsubstantiated lay assertions usually are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence 
relating a current disorder to service generally must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.



Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When, for example, a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

C.  Analyses - Direct and Presumptive Service Connection

Under a direct-incurrence theory, the Veteran's STRs do not show 
he experienced a chronic (meaning permanent) psychiatric disorder 
in service.  His only psychiatric-related complaints in service 
were attributed to "situational maladjustment" due to 
separation from his parents and familiar surroundings and the 
fact that he disliked the hospital food.  These complaints 
apparently resolved after he was discharged from the hospital and 
returned to duty, as the remainder of his STRs, including his 
separation examination, made no further reference to any 
psychiatric-related problems, defects or even symptoms.  So 
chronicity of disease or injury in service has not been 
established; at the very least, this is legitimately 
questionable, so in turn requiring evidence of continuity of 
symptomatology during the many years since service (up at least 
until the filing of this claim) to support this claim under this 
direct-incurrence theory.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Here, though, keeping in mind the Veteran's military service 
ended in October 1956, the records show he first complained about 
and was first treated for psychiatric problems after service in 
September 1970 - so not until nearly 14 years later, when he 
received a diagnosis of anxiety reaction.  There alternatively 
was no mention in the interim of a psychosis, certainly not any 
of the type identified in 38 C.F.R. § 3.384, to warrant presuming 
it was incurred in service under the provisions of 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a).  
Indeed, it was not until even far more recently, in October 1995, 
when he additionally received a diagnosis of major depression.  
This fourteen-year lapse between the conclusion of his military 
service in 1956 and the first documented psychiatric complaints 
in 1970 is probative evidence against his claim under both direct 
and presumptive incurrence theories.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Also significant is the fact that the September 1970 VA 
examination report indicates the Veteran, even himself, reported 
that he had begun feeling nervous only about nine or ten months 
earlier (so not dating back to his time in service), and that he 
did not know the cause of his symptoms.  So even then, he did not 
provide a history of depression or anxiety dating back to his 
service that had ended some fourteen years earlier, not just nine 
or ten months earlier.



In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  However, the Federal Circuit 
Court went on to hold in Buchanan that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  And, here, the 
Veteran's personal acknowledgment in 1970 that he had only 
experienced relevant symptoms for about nine or 10 months tends 
to refute any current claim that his symptoms, instead, date back 
to his service or have been continuous since his service.  That 
is to say, his lay testimony to the contrary, even if competent, 
is not also credible so as to, in turn, ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

But of equal or even greater significance is the fact that no 
medical evidence links the Veteran's psychiatric disorder 
directly to his service, including to when he experienced 
situational maladjustment during his hospitalization for 
Guillain-Barre syndrome.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
The VA examiner that evaluated the Veteran in December 2000 and 
April 2004 ruled out any such linkage.  And the Court in [redacted]
[redacted] held that it was appropriate for the Board to place 
significant weight on this examiner's comment that, "[t]he 
[Veteran] began experiencing symptoms of depression in 1995, 
some 39 years after separation from service and after a 
productive working life," in concluding that his depression is 
unrelated to service.  See [redacted], 22 Vet. App at 305, citing 
Maxson, 230 F.3d at 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).

The medical opinions supportive of the claim only speak to the 
notion that there is a cause-and-effect (i.e., primary and 
secondary) relationship or correlation between the already 
service-connected Guillain-Barre syndrome and the major 
depression, not also to any purported direct linkage of the major 
depression with the Veteran's military service without this 
interceding condition.  So in this latter respect these opinions 
are not supportive of the claim.

Thus, the preponderance of the evidence indicates the Veteran did 
not have a chronic psychiatric disorder in service or a psychosis 
(a chronic disorder, per se) to a compensably-disabling degree 
within one year of his discharge from service.  Rather, there was 
not a recurrence of any psychiatric disorder or relevant 
complaints (e.g., pertinent symptoms, etc.), regardless of the 
specific diagnosis, until many years after his military service 
had ended.  Recently, in correspondence dated in October 2010 
(Medical Opinion Response Form), the Veteran argued that his 
depression is directly related to his service and dates back to 
his service.  On this form he completed in response to the VHA 
medical expert opinions, he argues that the "Dr. opinion's is 
(sic) contradictory because he states I was treated for 
depression while in [the] military service and thus I should be a 
due it s/c [service connection]."  But merely having experience 
relevant symptoms while in service, and even requiring treatment, 
is not necessarily tantamount to granting service connection 
unless there is consequent disability that has continued to the 
present day (at least to the filing of the claim) to show the 
required chronicity, i.e., permanency of the disease or injury in 
service.  So while he is competent to make this proclamation 
regarding his symptoms and diagnosis in service and during the 
many years since, see Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005), the Board must also weigh his lay testimony against 
the other evidence of record and assess its credibility in 
relation to and in light of this other evidence.  The Federal 
Circuit Court has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And, as 
explained, the Veteran's denial in 1970 of pertinent symptoms 
dating back to his service, which had concluded in 1956, versus 
just 


instead a nine or ten month history of symptoms, now undermines 
the credibility of his more recent assertions to the contrary.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  
Contemporaneous lay statements may be deemed more probative than 
contrary statements made many years later, long after the fact.  
See Caluza v. Brown, 7 Vet. App. 498, 512 (1998).

So, in conclusion, the evidence as a whole does not establish the 
Veteran's current psychiatric disorder was incurred in service.  
And since the preponderance of the evidence is against his claim 
on the premise of either direct or presumptive incurrence of his 
psychiatric disorder in service, there is no reasonable doubt to 
resolve in his favor concerning these components of his claim.  
38 C.F.R. § 3.102.

D.  Analysis - Secondary Service Connection

As noted above, five different doctors have commented on the 
likelihood that the Veteran's psychiatric disorder is secondary 
to his service-connected Guillain-Barre syndrome.  Drs. N.P.M and 
J.O. opined that the Veteran's psychiatric disorder is secondary 
to his service-connected Guillain-Barre syndrome, whereas three 
VA doctors countered and ruled out any such relationship or 
correlation.  Ultimately, for reasons and bases that will be 
discussed, the Board places greater probative value on the 
unfavorable opinions by the VA doctors, especially those in the 
VHA that most recently provided their expert opinions, than the 
favorable opinions provided by Drs. N.P.M and J.O.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases).  
See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

Prior to analyzing these opinions, however, a discussion of the 
Court's decision in [redacted], 22 Vet. App 295 is 
required.  In [redacted], the Court noted that both VA 
examiners and private physicians offering medial opinions in 
Veterans benefits cases are nothing more or less than expert 
witnesses.  Id. at 302.  The Court then explained that, while the 
Federal Rules of Evidence are not binding on the Board, the 
federal rules on expert witness testimony are important, guiding 
factors to be used by the Board in evaluating the probative value 
of medical opinion evidence.  Id. at 302.  According to these 
rules, expert testimony may be received from a suitably qualified 
expert under the following conditions:  (1) the testimony is 
based upon sufficient facts or data; (2) the testimony is the 
product of reliable principles and methods; and (3) the expert 
witness has applied the principles and methods reliably to the 
facts of the case.  Id. at 302, citing Fed.Rules Evid.Rule 702, 
28 U.S.C.A.  The Court in [redacted] then went on to 
discuss these three factors that help determine the probative 
value of a medical opinion.

In determining the first element of whether the medical expert is 
informed of sufficient facts upon which to base an opinion 
relevant to the problem at hand, the Court held that a private 
medical opinion may not be discounted solely because the opining 
physician did not review the claims file.  Likewise, the Court 
held that the Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner reviewed 
the claims file.  The Court has never imposed a burden of claims 
file review on all private physicians furnishing medical 
evidence.  [redacted], 22 Vet. App at 304.  But see D'Aires 
v. Peake, 22 Vet. App 97, 108 (2008) (inability to determine 
whether a private physician read the claims file given by the 
Board as one of several factors supporting weight assigned to 
that opinion); Prejean v. West, 13 Vet. App 444, 448-49 (2000) 
(upholding Board determination that VA examination reports were 
more probative because they were more thorough and detailed, they 
discussed the conflicting opinions, and examiner had access to 
the claims file); Sims v. Nicholson, 19 Vet. App 453, 459 (2006) 
(affirming Board finding that a private medical opinion was not 
entitled to probative weight because the examiner did not have 
the Veteran's claims file to review).  



The Court explained that "the claims file is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  [redacted], 22 Vet. App at 304.  "There are 
other means by which a private physician can become aware of 
critical medical facts, not the least of which is by treating the 
claimant for an extended period of time.  See, e.g., Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (the Board may rely on a 
private medical opinion that is based on an accurate medical 
history offered by the Veteran).  In addition, a review of 
pertinent medical literature may also furnish information 
relevant to diagnostic and nexus issues.  [redacted], 22 
Vet. App at 304.  So while a review of the claims file may have 
significance in determining whether the medical professional's 
opinion is based on the correct facts, it is not absolutely 
necessary in every instance.  Id.  

That the medical expert is suitably qualified and sufficiently 
informed are threshold considerations.  However, the Court in 
[redacted] also held that most of the probative value of a 
medical opinion comes from its reasoning.  Id. at 304.  
"Neither a VA medical examination report nor a private medical 
opinion is entitled to any weight in a service-connected or 
rating context if it contains only data and conclusions."  Id., 
citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding 
that "a mere conclusion by a medical doctor is insufficient to 
allow the Board to make an informed decision as to what weight to 
assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 
345, 348 (1998) ("A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record."); see also Dennis v. Nicholson, 21 
Vet. App. 18, 22 (2007) ("The Court has long held that merely 
listing evidence before stating a conclusion does not constitute 
an adequate statement of reasons and bases." (citing Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992)). 

The Court thus concluded in [redacted] that "a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion.  It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  [redacted]
[redacted], 22 Vet. App at 304.  The Board must be able to 
conclude that a medical expert has applied valid medical analysis 
to the significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion.  These 
significant facts may or may not include matters evident from a 
review of the claims file, given the nature of the issue under 
consideration."  Id. 

Applying these principles to the medical opinions in this case, 
the Board places greater probative value on the opinions provided 
by the three VA medical professionals, all of which state that 
the Veteran's psychiatric disorder was neither caused nor 
aggravated by his service-connected Guillain-Barre syndrome.  
See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (as with 
all types of evidence, it is the Board's responsibility to weigh 
the conflicting evidence to reach a conclusion as to the ultimate 
grant of service connection).  See also Owens, 7 Vet. App. at 433 
(holding that VA may favor the opinion of one competent medical 
expert over that of another when decision makers give an adequate 
statement of reasons and bases).

As noted in [redacted], although the Court vacated the 
November 2005 Board decision, it agreed that the Board had 
properly assigned more probative weight to the opinions contained 
in the December 2000 and April 2004 VA examination reports 
because they were based on more than just the statement that the 
VA examiner (a psychiatrist) had reviewed the claims file.  
[redacted], 22 Vet. App at 305.  In agreeing with the 
Board's decision, the Court noted:  "The VA examiner twice 
interviewed and evaluated the [Veteran] according to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
criteria, rendering a diagnosis of dysthymia.  She noted that his 
previous neurological evaluations and service medical records 
revealed very little and very mild consequences of the Guillain-
Barre syndrome."  [redacted], 22 Vet App at 305.  Simply 
stated, this VA examiner applied valid medical analysis to the 
significant facts of this case in reaching her conclusion that 
the Veteran's depression was neither caused nor aggravated by his 
service-connected Guillain-Barre syndrome.  Id. 

In [redacted], the Court also held that the Board provided 
adequate reasons for rejecting the opinion of Dr. J.O., because, 
"despite having a copy of the claims file to review, [Dr. J.O.] 
did not completely review the medical information therein, and 
therefore overlooked key documents, particularly the 'reports of 
VA neurological examinations depicting the nature and extent of 
Guillain-Barre syndrome' since the [Veteran's] separation from 
service."  Id. at 305.  The Court then explained:

Dr. [J.O.'s] failure to fully review the medical 
information in the claims file resulted in his 
overlooking pertinent reports regarding the 
[Veteran's] medical history, and the Board adequately 
explained that it was his failure to review those 
particular reports that rendered his opinion less 
probative than the opinions of the VA medical 
examiner.  In other words, the Board's decision to 
reject Dr. [J.O.'s] opinion was not based solely on 
his failure to completely review the [Veteran's] 
claims file, but rather on the fact that his opinion 
lacked foundation in that the portion of the claims 
file he did not review contained medical facts 
important to the formulation of the opinion sought. 

Id. at 305.  (Emphasis in the original).

So the Court concluded that the Board had properly assigned 
greater probative value to the VA examiner's opinions while 
assigning no weight to Dr. J.O.'s opinion.  Id.  However, the 
Court vacated the November 2005 Board decision because it had 
improperly assigned less weight to Dr. N.P.M.'s opinion solely 
because it was not "informed by an in[-]depth claims file review 
as [was] the assessment of the VA psychiatrist."  [redacted]
[redacted], 22 Vet App at 305-06 (citing R. at 9).  In other 
words, the Board improperly rejected Dr. N.P.M.'s opinion solely 
because he did not review the claims file, without any 
determination as to whether he was sufficiently informed of the 
Veteran's medical history by other means.  Id. 



Indeed, the Board now acknowledges that Dr. N.P.M may have been 
sufficiently familiar with the Veteran's history to render an 
opinion concerning the etiology of his depression, since he said 
in his April 1999 report that he had been treating the Veteran 
since 1995.  But, by the same token, there is no "treating 
physician rule" requiring the Board to give additional 
evidentiary weight to this doctor's opinion.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 
(1993).  Although the Board may not ignore the opinions of 
treating physicians, the Board is free to discount the probative 
value of these physician's statements so long as the Board 
provides adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

And since the Veteran's primary theory of entitlement in this 
case is that his psychiatric disorder is secondary to his already 
service-connected Guillain-Barre syndrome, an exhaustive review 
of his claims file, including his STRs, is in any event 
unnecessary to address this alternative theory since it all but 
presumes the condition claimed did not initially manifest during 
his service (else it could perhaps be service connected on a 
direct incurrence basis).  What is necessary is that the opining 
medical professional has knowledge of the nature and severity of 
the service-connected Guillain-Barre syndrome, and how this 
service-connected disability affects the Veteran's mental state - 
i.e., has the service-connected Guillain-Barre syndrome caused or 
aggravated the Veteran's psychiatric disorder.  Here, it appears 
that Dr. N.P.M. may have had sufficient information to provide a 
well-reasoned opinion concerning this issue.  

Nevertheless, the Board still rejects Dr. N.P.M.'s opinion 
because he only provided his conclusion without any supporting 
rationale.  And as the Court stated, "Neither a VA medical 
examination report nor a private medical opinion is entitled to 
any weight in a service-connected or rating context if it 
contains only data and conclusions."  [redacted], 22 Vet 
App at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a 
mere conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to assign to 
a doctor's opinion").  In this regard, unlike the VA examiner, 
Dr. N.P.M failed to mention the apparent mild nature of the 
Veteran's Guillain-Barre syndrome, which is crucial in 
determining whether it could cause or aggravate a psychiatric 
disorder.  In fact, Dr. N.P.M. provided no explanation for his 
opinion.  In sum, Dr. N.P.M. did not apply valid medical analysis 
to the significant facts of this case in reaching his conclusion 
that the Veteran's major depression was caused by his service-
connected Guillain-Barre syndrome.  [redacted], 22 Vet App 
at 304-05.  So Dr. N.P.M's favorable opinion still is not 
entitled to greater weight than those opinions against the claim.

In comparison, the contrary opinions contained in the December 
2000 and April 2004 VA examination reports have been assigned 
significant probative value because the VA psychiatrist did apply 
valid medical analysis to the significant facts of this case in 
reaching her conclusion that the Veteran's psychiatric disorder 
was neither caused nor aggravated by his service-connected 
Guillain-Barre syndrome.

And in addition to the VA psychiatrist's opinions, the VHA 
opinions even more recently obtained from the two other experts 
in this subject matter area - one a psychologist and the other a 
psychiatrist/neurologist - are also entitled to significant 
probative weight because they each went to what may be considered 
great lengths to discuss the reasons and bases for their 
unfavorable conclusions.  Although neither doctor actually 
interviewed the Veteran personally, their opinions were based on 
consideration of his pertinent medical history, via their review 
of his claims file, and were supported by reasoned analysis.  In 
particular, both the psychologist and neurologist cited the 
medical history and emphasized the following facts in formulating 
their opinions:  (i) that the Veteran's psychiatric problems in 
service were attributed to a diagnosis of situational 
maladjustment; (ii) that his chronic psychiatric problems first 
appeared many years after service; (iii) and that his Guillain-
Barre syndrome was relatively mild, meaning that it was not 
severe enough to cause or even aggravate a psychiatric disorder 
such as depression or dysthymia.  Thus, both the VA psychologist 
and VA neurologist discussed the bases of their opinions that the 
Veteran's psychiatric disorder was neither caused nor aggravated 
by his service-connected Guillain-Barre syndrome.  [redacted]
[redacted], 22 Vet App at 304-05.

Moreover, whether there is indeed this posited correlation 
between the Veteran's psychiatric disorder and his service-
connected Guillain-Barre syndrome ultimately turns on a medical, 
not just lay, determination.  See Velez v. West, 11 Vet. App. 
148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with a 
service-connected disability).  See also Jandreau, 492 F.3d at 
1377; 38 C.F.R. § 3.159(a)(1) and (a)(2).  This is not a 
situation or type of condition where the Veteran's lay testimony 
will suffice in this critical regard to establish this required 
nexus.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
including major depression, on either a direct, presumptive or 
secondary basis.  And as the preponderance of the evidence is 
against this claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal of this claim must be denied.


ORDER

Service connection for a psychiatric disorder, including major 
depression, claimed as secondary to Guillain-Barre syndrome, is 
denied.




REMAND

As mentioned in the INTRODUCTION, the Veteran filed a timely NOD 
concerning the RO's July 2009 decision denying his claim for § 
1151 compensation for urinary incontinence, a testicle condition, 
a skin condition, and depression due to VA treatment.  However, 
the RO has not provided him an SOC concerning these additional 
claims, nor has he been given an opportunity, in response, to 
also file a timely substantive appeal (VA Form 9 or equivalent 
statement) to perfect an appeal to the Board concerning these 
additional claims.  See 38 C.F.R. § 20.200; Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).  So the Board must remand, rather 
than merely refer, these claims.  Manlincon, 12 Vet. App. at 238; 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, these other claims are REMANDED for the following 
action:

Send the Veteran an SOC addressing the 
additional issues of his purported 
entitlement to disability compensation under 
38 U.S.C.A. § 1151 for urinary incontinence, 
a testicle condition, a skin condition, and 
depression due to VA treatment.  Advise him 
that he still needs to file a timely 
substantive appeal (VA Form 9 or equivalent 
statement) in response to the SOC to perfect 
an appeal to the Board concerning these 
additional claims.  And give him the required 
time to perfect an appeal of these additional 
claims.  Only if he perfects an appeal of 
these additional claims should they be 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


